      Case 3:20-cv-11765-MGM Document 12-15 Filed 10/06/20 Page 1 of 4


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                  )
  MASSACHUSETTS FAIR HOUSING                      )
  CENTER and HOUSING WORKS, INC.,                 )
                                                  )
                Plaintiffs,                       )
                                                  )
                 V.                               ) Civil Action No. 1:20-cv-11765
                                                  )
  UNITED STATES DEPARTMENT OF                     )
  HOUSING AND URBAN DEVELOPMENT                   )
  and BEN CARSON, Secretary of the                )
  Department of Housing and Urban                 )
  Development,                                    )
                                                  )
                Defendants.                       )
                                                  )

                              DECLARATION OF JOHN WOODS

I, John Woods, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:

   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by the Allston Brighton Community Development Corporation
      (the "Allston Brighton CDC").

The Allston Brighton CDC

   2. I serve as the Executive Director of the Allston Brighton CDC. Allston Brighton is a set
      of two interlocking neighborhoods in Boston, Massachusetts. The Allston Brighton CDC
      builds a stronger, more stable community by representing and supporting the interests,
      engagement, and leadership of Allston Brighton's diverse communities, institution,
      individuals and families of all incomes. Since 1980, we have developed more than 500
      homes for low- and moderate-income renters and first-time homebuyers.

   3. Recognizing that rapidly rising housing costs disproportionately affect the
      neighborhood's most vulnerable residents, creating housing instability and displacement
      of low- and moderate-income individuals from critical community assets, we strive to
      create a vibrant neighborhood where people of many incomes, races, and genders can live
      and work.




                                              1
        Case 3:20-cv-11765-MGM Document 12-15 Filed 10/06/20 Page 2 of 4


     4. In my role as Executive Director at the Allston Brighton CDC, I oversee all aspects of the
        activities conducted by the Allston Brighton CDC. I have over three decades of
        experience developing and administering programs aimed at preserving and increasing
        the supply of affordable housing that services a wide-range of populations.

     5. In addition to providing homes directly to low- and moderate-income residents, the
        Allston Brighton CDC provides counseling and classes on homebuying, student loans,
        and financial planning. The organization also has three volunteer workgroups to promote
        community building and engagement around the impact of institutional expansion, a
        growing shortage of affordable rental and homeownership opportunities, and the rise of
        absentee and investor property owners. We also provide Community Development
        Workshops to teach residents about Boston's development and planning processes and
        avenues for community involvement.

     6. Many of the Allston Brighton CDC efforts involve working to provide information and
        access about opportunities designed to distribute affordable housing created by private
        developers to neighborhood residents who are often shut out for consideration because of
        either low earnings, limited savings, or poor credit.

The Impact of the Challenged Rule on Allston Brighton

    7. I understand that the U.S. Department of Housing and Urban Development has issued a
       new regulation on the disparate impact provisions of the Fair Housing Act (the "Final
       Rule"), and I have reviewed the rule. The Final Rule would, among other things,
       fundamentally alter the pleading standards and affirmative defenses in cases brought on a
       disparate impact theory under the Fair Housing Act, making it near-impossible for
       advocates to advance past the pleading stage to discovery or trial.

    8. I believe the Final Rule will undermine the broad remedial goals of the Fair Housing Act
       to eviscerate segregation, promote housing choice, and provide equal access for all to
       safe, affordable homes. In particular, I believe the effect of the Final Rule, coupled with
       the recent rollback of the Affirmatively Furthering Fair Housing Rule, will preclude
       advocates from negotiating with or bringing legal challenges against municipalities that
       adopt zoning policies or practices that impede multi-family development.

    9. This declaration will demonstrate the ongoing need for enhanced housing protections to
       protect vulnerable residents and promote the development of multifamily housing
       through the case study of Allston Brighton.

    10. In 2019, the Allston Brighton CDC released "Rising Rents, Closing Doors: A Profile of
        Housing in Allston Brighton," a follow-up to a 1998 report examining the market
        conditions that strain the rental and homeownership markets and close the door for many
        who wish to call Allston Brighton home.'


 The report is available here: https://alistonbrightoncdc,org/wp-content/uploads/20 I 9/05/FINAL-Rising-Rents-
Closing-Doors-Reportpdf. Unless otherwise stated, all demographic data and research are drawn from this report.


                                                        2
   Case 3:20-cv-11765-MGM Document 12-15 Filed 10/06/20 Page 3 of 4



11. Allston Brighton is a largely middle- and low-income neighborhood, with approximately
    30% of residents identifying as non-White. 26% of Allston Brighton residents are
    immigrants, particularly from China, Vietnam, Haiti, Russia, and Brazil. 80% of all
    Allston Brighton residents rent, rather than own, their home.

12. Many immigrant households are families with children under 17 and these households
    typically include an extended family. Three and four-bedroom units in Allston Brighton
    are scarce, forcing many of these families to pay well over one-third of their income in
    rent or to live in overcrowded conditions. In 2016, a household earning a median income
    would have had to pay 63% of its income to rent a three-bedroom apartment in Allston
    Brighton.

13. Most of the new construction approved in Allston Brighton by the Boston Planning and
    Development Agency since 2009 has been market rate or higher studio and one to two-
    bedroom apartments and condominiums that are targeted at higher-income households, to
    the exclusion of low-income families of color or immigrant families. Several of the newly
    constructed units are small conversions, which split larger housing units into smaller one,
    reducing the supply of units suitable for multigenerational families—who are
    disproportionately immigrants and non-White—and replacing them with smaller units to
    serve a more affluent, White population.

14. Even when single or two-family homes or three- or four-bedroom apartments are
    available, these units are quickly taken by students who can afford the escalating prices
    by sharing the apartments with fellow students making it difficult for low-income
    families to compete. Landlords welcome the opportunity to rent to this transient
    population made up of multiple students at higher rent levels who have no stake in the
    Community and tend to remain only as long as their studies require. Given their limited
    length of stay landlords often defer maintenance and upgrades normally addressed by
    more traditional tenancies.

15. Local input into zoning and planning processes tend to attract long-time residents who
    often contribute to an intimidating atmosphere which limits the involvement of
    neighborhood newcomers and non-English speaking participants. The input gathered
    through these processes often leave out the views of those included as protected classes.

16. Even with the significant success of the Allston Brighton CDC's Homebuyer Education
    Programs and the other programs aimed at increasing access to homeownership, most
    households who move on to homeownership are households outside those included as
    protected classes. Success in transitioning from renter to homeowner requires not only
    significant savings, but an evaluation of work patterns and credit history. The greatest
    level of success in making the transition comes from those who have significant financial
    support systems within their family structures.

17. The Allston Brighton CDC is aware that many landlords in the neighborhoods employ
    policies that disproportionately affect tenants of color and immigrant tenants, including
    refusing to accept tenant-based subsidies through the Section 8 program, requiring



                                             3
      Case 3:20-cv-11765-MGM Document 12-15 Filed 10/06/20 Page 4 of 4



       exorbitant upfront costs (such as first and last month's rent, a broker's fee and a security
       deposit), or unilaterally excluding tenants with a history of evictions or an arrest record.
       All of these, while facially neutral, have a discriminatory effect on classes protected by
       the Fair Housing Act.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my infonnation and belief.

DATED this         day of September 2020, at &5444 , MA.


                                                                                  Z4,724
                                                                                     John Woods
                                                                               Executive Director
                                          Allston Br'              unity Development Corporation




                                                4
